UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-6956



JOSEPH R. REID,

                                               Plaintiff - Appellant,

          versus


GARY POLK, Warden of Central Prison; RICK
JACKSON, Warden of Lanesboro Prison; KEN
BUTLER; MS. SCARBORO; LIEUTENANT THESSIN;
SARGENT   BREMAN;   SARGENT   BALL;   OFFICER
PRESSLEY; OFFICER LOWE; OFFICER CROWLEY,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:05-ct-00459-D)


Submitted: October 31, 2006                 Decided:   November 6, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph R. Reid, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Joseph R. Reid seeks to appeal the district court’s order

denying    his   motions   for   protective   order   and   appointment   of

counsel.    This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).               The

order Reid seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.               Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  DISMISSED




                                    - 2 -